Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3.2 [Form of Amended and Restated By-laws] AMENDED AND RESTATED BY-LAWS OF TRIAN ACQUISITION I CORP. (A Delaware Corporation) Dated as of [], 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Defined Terms 1 ARTICLE II STOCKHOLDERS 2 Place of Meetings 2 Annual Meeting 2 Special Meetings 2 Record Date 2 Notice of Meetings of Stockholders 3 Waivers of Notice 4 List of Stockholders 4 Quorum of Stockholders; Adjournment 4 Voting; Proxies 5 Voting Procedures and Inspectors at Meetings of Stockholders 5 Conduct of Meetings; Director Nominations; Meeting Business and Other Stockholder Proposals 6 Order of Business 10 ARTICLE III DIRECTORS 10 General Powers 10 Number; Qualification; Term of Office 10 Newly Created Directorships and Vacancies 10 Resignation 10 Regular Meetings 10 Special Meetings 10 Telephone Meetings 11 Adjourned Meetings 11 Notice Procedure 11 Waiver of Notice 11 Organization 11 Quorum of Directors 11 Action by Majority Vote 11 Action Without Meeting 12 ARTICLE IV COMMITTEES OF THE BOARD 12 Committees 12 Committee Minutes 12 Removal 12 Vacancies 12 ARTICLE V OFFICERS 13 i TABLE OF CONTENTS (Continued) Positions; Election 13 Term of Office 13 Chairman; Vice Chairman 13 President; Chief Executive Officer 13 Vice Presidents 13 Secretary 14 Treasurer 14 Assistant Secretaries and Assistant Treasurers 15 ARTICLE VI CONTRACTS, LOANS, CHECKS, DRAFTS, BANK ACCOUNTS 15 Execution of Contracts 15 Loans 15 Checks, Drafts, etc 15 Deposits 15 ARTICLE VII STOCK 15 Certificates Representing Shares 15 Transfer and Registry Agents 16 Lost, Stolen or Destroyed Certificates 16 ARTICLE VIII BOOKS AND RECORDS 16 ARTICLE IX SEAL 16 ARTICLE X FISCAL YEAR 16 ARTICLE XI AMENDMENTS 17 Amendments 17 Conflict with Applicable Law or Certificate of Incorporation 17 ii ARTICLE I DEFINITIONS Defined Terms . As used in these By-laws, unless the context otherwise requires, the term: (a)  Assistant Secretary  means an Assistant Secretary of the Corporation. (b)  Assistant Treasurer  means an Assistant Treasurer of the Corporation. (c)  Board of Directors  means the Board of Directors of the Corporation. (d)  By-laws  means these By-laws of the Corporation, as amended or restated from time to time. (e)  Certificate of Incorporation  means the Certificate of Incorporation of the Corporation, as amended or restated from time to time. (f)  Chairman  means the Chairman of the Board of Directors of the Corporation. (g)  CEO  means the Chief Executive Officer of the Corporation. (h)  Corporation  means Trian Acquisition I Corp. (i)  DGCL  means the Delaware General Corporation Law, as amended from time to time. (j)  Directors  means the directors of the Corporation. (k)  Entire Board  means all directors of the Corporation in office, whether or not present at a meeting of the Board of Directors, but disregarding vacancies. (l)  Exchange Act  means the Securities Exchange Act of 1934, as amended, or any successor statute thereto. (m)  IPO Date  means the date upon which the Corporation consummates the initial public offering of shares of common stock of the Corporation pursuant to an effective Registration Statement filed under the Securities Act. (n)  law  means any U.S. or non-U.S., federal, state or local law (statutory, common or otherwise), constitution, treaty, convention, ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling or other similar requirement enacted, adopted, promulgated or applied by a governmental authority (including any department, court, agency or official, or non-governmental self-regulatory organization, agency or authority and any political subdivision or instrumentality thereof). (o)  Office of the Corporation  means the executive office of the Corporation, anything in Section 131 of the DGCL to the contrary notwithstanding. (p)  President  means the President of the Corporation. (q)  SEC  means the Securities and Exchange Commission or any successor thereto. (r)  Secretary  means the Secretary of the Corporation. (s)  Securities Act  means the Securities Act of 1933, as amended, or any successor statute thereto. (t)  Stockholders  means the stockholders of the Corporation. (u)  Treasurer  means the Treasurer of the Corporation. (v)  Vice Chairman  means the Vice Chairman of the Board of Directors of the Corporation. (w)  Vice President  means Vice President of the Corporation. ARTICLE II STOCKHOLDERS Place of Meetings . Meetings of Stockholders may be held at such place or solely by means of remote communication or otherwise, as may be designated by the Board of Directors from time to time. Annual Meeting . A meeting of Stockholders for the election of Directors and other business shall be held annually at such date and time as may be designated by the Board of Directors from time to time. Special Meetings . Unless otherwise prescribed by applicable law and subject to the express terms of any series of shares of preferred stock, special meetings of Stockholders may be called only by (a) the Chairman or (b) a majority of the Board of Directors, and may not be called by any other person or persons. Business transacted at any special meeting of Stockholders shall be limited to the purposes stated in the notice. Record Date . (a) For the purpose of determining the Stockholders entitled to notice of or to vote at any meeting of Stockholders or any adjournment thereof, unless otherwise required by the Certificate of Incorporation or applicable law, the Board of Directors may 2 fix a record date, which record date shall not precede the date on which the resolution fixing the record date was adopted by the Board of Directors and shall not be more than 60 or less than ten days before the date of such meeting. For the purposes of determining the Stockholders entitled to express consent to corporate action in writing without a meeting, unless otherwise required by the Certificate of Incorporation or applicable law, the Board of Directors may fix a record date, which record date shall not precede the date on which the resolution fixing the record date was adopted by the Board of Directors and shall not be more than ten days after the date on which the record date was fixed by the Board of Directors. For the purposes of determining the Stockholders entitled to receive payment of any dividend or other distribution or allotment of any rights, exercise any rights in respect of any change, conversion or exchange of stock or take any other lawful action, unless otherwise required by the Certificate of Incorporation or applicable law, the Board of Directors may fix a record date, which record date shall not precede the date on which the resolution fixing the record date was adopted by the Board of Directors and shall not be more than 60 days prior to such action. (b) If no such record date is fixed: (i) The record date for determining Stockholders entitled to notice of or to vote at a meeting of Stockholders shall be at the close of business on the day next preceding the day on which notice is given or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held; and (ii) When a determination of Stockholders of record entitled to notice of or to vote at any meeting of Stockholders has been made as provided in this Section 2.4 , such determination shall apply to any adjournment thereof unless the Board of Directors fixes a new record date for the adjourned meeting. Notice of Meetings of Stockholders . Whenever under the provisions of applicable law, the Certificate of Incorporation or these By-laws, Stockholders are required or permitted to take any action at a meeting, notice shall be given stating the place, if any, date and hour of the meeting, the means of remote communication, if any, by which Stockholders and proxy holders may be deemed to be present in person and vote at such meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called. Unless otherwise provided by applicable law, the Certificate of Incorporation or these By-laws, notice of any meeting shall be given, not less than 10 nor more than 60 days before the date of the meeting, to each Stockholder entitled to vote at such meeting. If mailed, such notice shall be deemed to be given when deposited in the United States mail, with postage prepaid, directed to the Stockholder at his or her address as it appears on the records of the Corporation. An affidavit of the Secretary or an Assistant Secretary or of the transfer agent of the Corporation that the notice required by this Section 2.5 has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein. When a meeting is adjourned to another time or place, notice need not be given of the adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken, and at the adjourned meeting any business may be transacted that might have been transacted at the meeting as originally called. If, however, the adjournment is for more 3 than 30 days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each Stockholder of record entitled to vote at the meeting. Waivers of Notice . Whenever the giving of any notice to Stockholders is required by applicable law, the Certificate of Incorporation or these Bylaws, a waiver thereof, given by the person entitled to said notice, whether before or after the event as to which such notice is required, shall be deemed equivalent to notice. Attendance by a Stockholder at a meeting shall constitute a waiver of notice of such meeting except when the Stockholder attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business on the ground that the meeting has not been lawfully called or convened. Neither the business to be transacted at, nor the purposes of, any regular or special meeting of the Stockholders need be specified in any waiver of notice unless so required by applicable law, the Certificate of Incorporation or these By-laws. List of Stockholders . The Secretary shall prepare and make, at least 10 days before every meeting of Stockholders, a complete, alphabetical list of the Stockholders entitled to vote at the meeting, and showing the address of each Stockholder and the number of shares registered in the name of each Stockholder. Such list may be examined by any Stockholder, at the Stockholders expense, for any purpose germane to the meeting, for a period of at least ten days prior to the meeting, during ordinary business hours at the principal place of business of the Corporation or on a reasonably accessible electronic network as provided by applicable law. If the meeting is to be held at a place, the list shall also be produced and kept at the time and place of the meeting during the whole time thereof and may be inspected by any Stockholder who is present. If the meeting is held solely by means of remote communication, the list shall also be open for inspection as provided by applicable law. Except as provided by applicable law, the stock ledger shall be the only evidence as to who are the Stockholders entitled to examine the list of Stockholders or to vote in person or by proxy at any meeting of Stockholders. Quorum of Stockholders; Adjournment . Except as otherwise provided by applicable law, the Certificate of Incorporation or these By-laws, at each meeting of Stockholders, the presence in person or by proxy of the holders of a majority of the voting power of all outstanding shares of stock entitled to vote at the meeting of Stockholders, shall constitute a quorum for the transaction of any business at such meeting, except that, where a separate vote by a class or series of classes is required, a quorum shall consist of no less than a majority in voting power of the shares of such classes or series of classes. When a quorum is present to organize a meeting of Stockholders and for purposes of voting on any matter, the quorum for such meeting or matter is not broken by the subsequent withdrawal of any Stockholder. In the absence of a quorum, the holders of a majority in voting power of the shares of stock present in person or represented by proxy at any meeting of Stockholders, including an adjourned meeting, may adjourn such meeting to another time and place. Shares of its own stock belonging to the Corporation or to another corporation, if a majority of the shares entitled 4 to vote in the election of Directors of such other corporation is held, directly or indirectly, by the Corporation, shall neither be entitled to vote nor be counted for quorum purposes; provided , however , that the foregoing shall not limit the right of the Corporation to vote stock, including but not limited to its own stock, held by it in a fiduciary capacity. Voting; Proxies . At any meeting of Stockholders, all matters other than the election of directors, except as otherwise provided by the Certificate of Incorporation, these By-laws or any applicable law, shall be decided by the affirmative vote of a majority in voting power of shares of stock present in person or represented by proxy and entitled to vote thereon. At all meetings of Stockholders for the election of Directors, a plurality of the votes cast shall be sufficient to elect Directors. Each Stockholder entitled to vote at a meeting of Stockholders or to express consent or dissent to corporate action in writing without a meeting may authorize another person or persons to act for such Stockholder by proxy but no such proxy shall be voted or acted upon after three years from its date, unless the proxy provides for a longer period.
